DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-9 are pending.
Response to Arguments
Applicant’s arguments, see page 6, filed 03/07/2022, with respect to the drawing objections have been fully considered and are persuasive. The drawing objection has been withdrawn per applicant’s replacement drawing sheet.
Applicant’s arguments, see page 6, filed 03/07/2022, with respect to the specification objection have been fully considered and are persuasive. The title objection has been withdrawn per applicant’s amendment to the title.
Applicant’s arguments, see page 6-8, filed 03/07/2022, with respect to the 103 rejection have been fully considered and are persuasive. The 103 rejection has been withdrawn per applicant’s arguments.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Krieger et al/IFM Electronic GMBH DE102011083133 (hereinafter “IFM”) discloses a method for self-monitoring of a capacitive ceramic pressure measuring cell, which has a measuring capacitor C and a reference capacitor C and the main measured value is obtained by evaluating the quotient C / C, which depends on the process pressure p, wherein the measuring 
However, IFM fails to disclose the excitation voltage is converted by means of the measuring capacitor by integration into an intermediate signal, and wherein the intermediate signal is fed to a comparator oscillator, as a result of which finally the excitation voltage is generated, wherein at least one threshold value of the comparator oscillator is changed, so that the excitation voltage has a varying frequency. This configuration allows for reducing pressure influence and continuously varying operating frequency of the pressure measuring cell to minimize resonance formation with externally coupled-in is avoided.
Lalla US20050077909 discloses the circuit configuration includes a measuring capacitor (KM1) having a variable capacitance, which is set by means of a physical measured quantity (p) to be detected, a reference capacitor (KRef1) and a buffer amplifier (OV1). An input of the buffer amplifier (OV1) is at least temporarily coupled to the measuring capacitor (KM1) such that an output of the buffer amplifier (OV1) supplies a signal voltage essentially proportional to a measurement voltage occurring on the measuring capacitor (KM1). At the beginning of each measuring cycle, the measuring capacitor (KM1) is discharged to a predetermined residual charge, whereas the reference capacitor (KRef1) is charged to a predetermined reference charge. Afterwards, the reference charge is transferred as completely as possible from the reference capacitor (KRef1) to the measuring capacitor (KM1). To this end, the input and output of the buffer amplifier (OV1) are temporarily coupled to one another via the first reference capacitor 
However, Lalla fails to disclose the excitation voltage is converted by means of the measuring capacitor by integration into an intermediate signal, and wherein the intermediate signal is fed to a comparator oscillator, as a result of which finally the excitation voltage is generated, wherein at least one threshold value of the comparator oscillator is changed, so that the excitation voltage has a varying frequency. This configuration allows for reducing pressure influence and continuously varying operating frequency of the pressure measuring cell to minimize resonance formation with externally coupled-in is avoided.
Prior arts such as IFM and Lalla made available do not teach, or fairly suggest, the excitation voltage is converted by means of the measuring capacitor by integration into an intermediate signal, and wherein the intermediate signal is fed to a comparator oscillator, as a result of which finally the excitation voltage is generated, wherein at least one threshold value of the comparator oscillator is changed, so that the excitation voltage has a varying frequency. This configuration allows for reducing pressure influence and continuously varying operating frequency of the pressure measuring cell to minimize resonance formation with externally coupled-in is avoided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855